Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 1 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 2 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 3 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 4 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 5 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 6 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 7 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 8 of 12
Case 3:18-bk-04463   Doc 105    Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document     Page 9 of 12
Case 3:18-bk-04463   Doc 105     Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document      Page 10 of 12
Case 3:18-bk-04463   Doc 105     Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document      Page 11 of 12
Case 3:18-bk-04463   Doc 105     Filed 05/08/20 Entered 05/08/20 15:12:50   Desc Main
                               Document      Page 12 of 12
